Citation Nr: 1229230	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  07-20 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2001 to March 2005 and from August 2, 2007 to May 23, 2008.  His second period of service included a tour in Southwest Asia in support of Operation Iraqi Freedom.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C, which, in relevant part, denied the benefits sought on appeal.

In his July 2007 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at VA Central Office in Washington, D.C.  However, the Veteran failed to report to his scheduled hearing on January 29, 2009.  Therefore, the Board finds that reasonable efforts were made to afford the Veteran with his requested hearing and that no further action is required in this respect.

In March 2009 and April 2011, the Board remanded the Veteran's claims on appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  The Board additionally denied the Veteran's claim of entitlement to service connection for right ear hearing loss in the April 2011 decision.

Claims of entitlement to service connection for tinnitus, a right hand disability, and left ear hearing loss were previously referred to the Agency of Original Jurisdiction (AOJ) by the Board in April 2011.  It appears however, that the AOJ still had not adjudicated these claims.  Additionally, a review of claims file reveals that the Veteran has also indicated an intention to pursue claims of entitlement to service connection for a left knee injury, for left foot disabilities (including a knot on the top of the foot and an Achilles tendon disability), for hammer toes, for a sinus condition, for a respiratory condition, for pes planus, for posttraumatic stress disorder (PTSD), and for a left ankle disability, to include as secondary to his pes planus disability.  See May 2008 statement in support of claim, April 2010 statement in support of claim, and March 2012 supplemental claims for compensation.  He has additionally filed a petition to reopen his previously denied claim of entitlement to service connection for right ear hearing loss.  See March 2012 supplemental claims for compensation.  As these claims have not yet been adjudicated, they are referred to the AOJ for appropriate action.  

For the reasons described below, this appeal is again REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran seeks entitlement to service connection for a right knee disability and for a right shoulder disability.  He contends that he incurred these disabilities during his active service. 

When the Board previously remanded the issues on appeal in April 2011, it was particularly concerned with providing the Veteran with X-ray studies of his right shoulder and right knee, and with obtaining further medical comment from a VA examiner with respect to whether these disabilities, if found to be present, were at least as likely as not etiologically related to his active service.  

Evidence received since the prior remand of these issues includes a June 2011 VA orthopedic examination report.  The report contains the findings of X-ray studies performed on the Veteran's right shoulder and right knee in June 2011.  With respect to the right knee, these findings include some degenerative joint disease (DJD) with joint space narrowing of the right knee.  Additionally, a nonunited ossicle was seen inferior to the patella; however, this was not representative of a fracture.  No fractures were found to be present and the soft tissue appeared to be normal.  

The right shoulder X-ray findings included some degenerative changes of the glenohumeral joint with joint space narrowing.  The acromioclavicular joint (AC), however, was noted to be intact.  No fractures were seen and the soft tissues appeared to be normal.  

Based on these finding the June 2011 VA examiner diagnosed DJD of the right shoulder and of the right knee.  She additionally noted that these disabilities prevented, or otherwise had moderate to severe effects on many of the Veteran's activities of daily living.  The examiner opined, however, that it would be speculative to say whether the Veteran's right shoulder DJD or right knee DJD had their onset during either of his periods of active service, or were the result of either period of service.  The examiner did not explain, nor did the evidence suggest, why she was unable to provide an etiological opinion.  Rather, the examiner stated that after review of the military service records/c-file, no right shoulder or right knee condition was found.  

The Board observes that an examiner's conclusion that it is not possible to provide a requested opinion without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion, and before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, it must be clear that the procurable and assembled data was fully considered and the examiner must explain the basis for such an opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  It should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disability, or whether the actual cause is due to multiple potential causes.  Id.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Such an opinion, without adequate reasoning, is inadequate for resolving a claim.  Id; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Accordingly, the Board finds that these claims must be remanded in order to obtain further medical comment from the June 2011 VA examiner regarding the etiology of the Veteran's claimed conditions on appeal.  

Moreover, after a review of the June 2011 VA examination report, it is clear that the VA examiner did not comment on the Veteran's specific contentions regarding the incurrence of these disabilities during active service.  Rather, the VA examiner stated that after review of the military service records/c-file, no right shoulder or right knee condition was found.  During the pendency of the appeal, the Veteran had contended  that he slipped and fell onto his shoulder while performing physical training, during his first period of service in the year 2003.  He has additionally contended that he began getting sharp pains down the front of his right knee as a result of frequently running during his service in the U.S. Marine Corps.  Thus, in order to ensure the adequacy of his/her medical opinion, the VA examiner should comment on the Veteran's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion); see also 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Additionally, with respect to the Veteran's claim for a right knee disability specifically, the Board observes that in his March 2012 supplemental claims for compensation, the Veteran indicated that he was seeking entitlement to service connection for pes planus (claimed as flat feet).  He also advanced a new theory of entitlement for his claimed right knee disability.  Specifically, he indicated that his right knee disability was, at least in part, incurred as secondary to pes planus.  Accordingly, the current right knee disability claim on appeal is inextricably intertwined with the question of whether service connection is warranted for the claimed pes planus disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, a decision on this issue must be deferred pending the adjudication of the claim of entitlement to service connection for pes planus.  On remand, the Veteran should also be provided legally adequate notice with respect to the issue of entitlement to service connection for a right knee disability as secondary to pes planus.

As this case is being remanded for the foregoing reasons, any recent VA treatment records pertaining to the Veteran's claimed disabilities on appeal should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment, and records of his VA care, dated since May 2010, have not been associated with the claims file.  Under the law, VA must obtain outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these claims are REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for a right knee disability as secondary to his claimed pes planus disability (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed disabilities on appeal from the Washington VA Medical Center dated since May 2010.  Any response received should be memorialized in the Veteran's claims folder.

3.  Thereafter, return the Veteran's claims file to the examiner that evaluated his claimed right knee and claimed right shoulder disabilities in June 2011 for further comment on the determinative issue of the etiology of these disabilities.  If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.  

The examiner is again asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right shoulder degenerative joint disease had its clinical onset during active service or is related to any in-service disease, event, or injury, including the alleged in-service incident where the Veteran slipped and fell onto his right shoulder while completing physical training in 2003.  

The examiner is also again asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right knee degenerative joint disease had its clinical onset during active service or is related to any in-service disease, event, or injury, including as a result of frequent running during his active service, as he has contended.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee degenerative joint disease is proximately due to, the result of, or chronically aggravated (permanently made worse) by his claimed pes planus disability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

If the examiner determines that s/he cannot resolve whether the Veteran's current right knee or right shoulder disability is related to his active service without resolve to mere speculation, the examiner must provide a clear indication whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, whether the actual cause cannot be selected from multiple potential causes, whether some additional testing or information is needed that would permit rendering an etiological opinion, or whether the examiner lacks the expertise to render such an opinion.  See Jones, supra.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Finally, readjudicate the Veteran's service connection claims on appeal.  Readjudication of his claim for service connection for a right knee disability should be completed following the adjudication of his claim for service connection for pes planus.  If either service connection claim on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



